MR. JUSTICE SHEEHY,
dissenting:
I cannot agree that a person who has used as a driveway a strip of land belonging to three other successive owners over a period of forty five years has not established open, notorious, exclusive, adverse, continuous, and uninterrupted use of the easement to establish her prescriptive right to the continuance of that use. Medhus v. Dutter (1979), 184 Mont. 437, 603 P.2d 669.
*18The ground upon which the majority find a permissive use here is that Mr. Scovel, prior to 1957, had a conversation with Mrs. Wiedman, which at best is equivocal, and out of which the court finds a permissive use. What is ignored here is that the ownership changed in 1957, and that since that time, Trinity Evangelical Lutheran Church, although the ostensible owner of the property, has done nothing in the face of the continued adverse, notorious and open use of the driveway by Mrs. Wiedman over what was then the church’s property. Even if we assume that her use under Scovel was permissive, there is no presumption of law that continues such permissive use when the ownership changes hands and there is no indicia of any kind that the subsequent owner continues the permission.
In this case, the prior owner had established a gate or barrier at the north end of the area over which Mrs. Wiedman claimed an easement. This is strongly indicative that the prior owner acquiesced in Mrs. Wiedman’s right under an adverse user. An owner’s acquiescence in an adverse user of a driveway across his land without more, does not show that the use, claimed to be adverse, was in fact permissive. Dozier v. Krmpotich (1949), 227 Minn. 503, 35 N.W.2d 696.
There was no showing in this case that the user was permissive “in the inception”, which is the foundation requirement for proof of a permissive use. The majority has confused “permissive” use in this case with the “acquiescence” that always accompanies an adverse use.
“. . . The very foundation of a right to an easement by prescription is the acquiescence by the owner of the servient tenement in the acts relied upon to establish such prescriptive right. 17 Am.Jur., Easements, section 66. It is also the rule that, where the user is permissive on the part of the owner, there can be no prescriptive right, and that, if the user was permissive in its inception, it must become adverse to the knowledge of the owner of the servient estate before any prescriptive rights can arise (citing a case.) It must be apparent therefore, that ‘acquiescence’, regardless *19of what it might mean otherwise, means, when used in this connection, passive conduct on the part of the owner of the servient estate consisting of failure on his part to assert his paramount rights against the invasion thereof by the adverse user. . . .” Dozier v. Krmpotich, supra, 35 N.W.2d at 699. (Emphasis added.)
The conversation with Scovel, begun long after the inception of the use of the driveway, and after which Scovel acted in acquiescence in placing the barrier as he did, shows that Scovel agreed with plaintiff’s claim of right, and acquiesced in a manner that made his land servient to the prescriptive right of Mrs. Wiedman to her driveway.
I would reverse.